Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-12, 14-26 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 03/08/2022.
Claims 1-2, 11, 14, 16-18 and 20 are currently amended.
Claim 13 is cancelled. 
Claims 21-26 are newly added.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites the prediction of the observation is associated with a first type of balance and a second type of balance of the binary label classification.  The specification does not provide sufficient support for the prediction to be associated with a first and second type of balance.  The specification does not describe a first type of balance or a second type of balance to know what is to be used for the prediction.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, 14-17 and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1-12, 14-15 and 21-26 fall within the statutory category of a process.  Claims 16-17 fall within the statutory category of an apparatus or system.  
 
Step 2A, Prong One
As per Claims 1, 16 and 18, the limitations of extracting from the statokinesigram values of the position trajectory parameters and values of the stability trajectory parameter, determining values of a plurality of quantifiers from the extracted trajectory parameters, comparing the values of the quantifiers with the values of the same quantifiers obtained from reference statokinesigrams, generating a prediction of an observation that is associated with the dataset based on a binary label classification, and determining value representative of the balance of the individual, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “the computing device configured to”, nothing in the claim element precludes the step from practically being performed in the mind.  The steps of extracting values from the statokinesigram, determining values from the parameters, comparing the values to reference values, generating a prediction of an observation, and determining a value of balance are concepts performed including observation, evaluation, judgement and opinion in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.  

Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, Claim 1 recites the additional elements – a processor and a memory and Claim 16 recites the additional elements – a receiver or transmitter, a memory, and a processor for carrying out the steps of the method.  The processor, memory and receiver are recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims also recite the comparing step of the abstract idea is based on applying a learning model that is trained on a dataset, which amounts to mere instructions to apply the exception.  As per MPEP 2106.05(f)(2), invoking computers as a tool to perform an existing process including a commonplace mathematical algorithm being applied on a general purpose computer (Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) is found to be mere instructions to apply the exception and does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea. The use of a learning model that is trained on a dataset is recited at a high level of generality as it does not specify what data is used in training or any algorithm beyond a learning model, which amounts to a commonplace mathematical algorithm. The claims also recite the additional elements of recording a statokinesigram of the individual obtained from a platform  which amounts to insignificant extra-solution activity, as in MPEP 2106.05(g), because the steps of recording obtained statokinesigram are mere data gathering in conjunction with the abstract idea where the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Additionally, the claims describe the quantifiers to be on of a mean value, a median value, a variance value, a mean square value, and an extreme value which is not a functional limitation, but merely describes the trajectory parameter itself and thus does not integrate the abstract idea into a practical application. Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional element of a receiver, processor, and memory to perform the method of the invention amounts to no more than mere instructions to apply the exception using a generic computing component.  The device including the receiver, processor and memory are recited at a high level of generality and are recited as generic computer components by reciting a storage means comprising transient or non-transient memory such as CD-rom, memory card, hard drive hosted on a remote server (Specification, [00131]) and a data processing module which comprises a processor (Specification, [00130]), which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims also include the additional element of comparing by applying a learning model that is trained on a dataset to generate a prediction. As per the specification, the comparison step is implemented using known statistical methods and includes a variety of known examples of statistical models such as decision trees, random forests, etc. ([0093]).  As described in the specification, well-known algorithms are used to be applied to the abstract idea and thus do not provide significantly more than the abstract idea. The claims also include the additional elements of recording a statokinesigram of the individual obtained from a platform which are elements that are well-understood, routine and conventional computer functions in the field of data management because they are claimed at a high level of generality and include receiving or transmitting data as well as storing and retrieving information from memory, which have been found to be well-understood, routine and conventional computer functions by the Court (MPEP 2106.05(d)(II)(i)  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added) and (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.
Dependent Claims 2-12, 14-15, 17 and 21-26 add further limitations which are also directed to an abstract idea.  For example, Claims 2 and 17 includes classifying data and comparing values which are mental processes because they can be performed using human evaluation, observation and opinion.  Additionally, claims 2 and 17 includes recording body mass index data which is an additional element which amounts to insignificant extra-solution activity that, similar to the independent claims, is well-understood, routine and conventional in the field of data management because it involves receiving and storing data. Claim 22 includes determining a risk of the individual falling within a predetermined time which is a mental process, similar to the independent claims.  Claim 23 includes ranking the individual which is a mental process as it can be performed using human observation, evaluation, judgement and opinion.  Claim 24 includes tracking progression of the value representative of balance which also is a mental process, similar to the independent claims. Claim 25 includes evaluating the value of balance to target customized treatment which is a mental process.  Claims 3-12 and 14-15, 21 and 26 further specify or limit the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1.  Because the additional elements do not impose meaningful limitations on the judicial exception and the additional elements are well-understood, routine and conventional functionalities in the art, the claims are directed to an abstract idea and are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-12, 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Eguibar et al. (US 2014/0081177 A1), hereinafter Eguibar, in view of Nashner (US 2005/0075833 A1), hereinafter Nashner, further in view of Forth et al. (US 2017/0000387 A1), hereinafter Forth.
As per Claims 1 and 16, Eguibar discloses a device for quantifying the balance of an individual, comprising:
a receiver and/or transmitter configured to receive at least one statokinesigram of said individual ([0022] obtain data relating to maintaining balance and monitoring of balance, [0048] communication means to transmit data from board to computer, [0077-0079] data from sensors which measure movement of the body to represent displacement of center of pressure of the body through the platform is the statokinesigram collected from sensors), 
a memory ([0174], Fig. 9) configured to record the at least one statokinesigram ([0022] create and store record of data from tests performed to monitor balance, [0025] means for obtaining and storing results of readings from sensors of balance data, [0077-0079] data from sensors which measure movement of the body to represent displacement of center of pressure of the body through the platform is the statokinesigram collected from sensors), and 
at least processor configured to connect to the memory (see Fig. 9) and configured to perform a method comprising:
recording, on the memory, at least one statokinesigram of the individual obtained from a platform comprising pressure and/or force sensors (Abstract obtain and store records/data resulting from readings of the sensors of balance platform), 
extracting, from the at least one statokinesigram of the individual recorded on the memory, values of at least one position trajectory parameter of a pressure center of the pressure center ([0104-0105] data includes trajectory of centre of pressure including stability, [0091],[0095-0097] data collected over time to determine position of centre of pressure (x and y values) where data over time is a trajectory), 
determining values of a plurality of quantifiers, from the values of the extracted trajectory parameters ([0105] determining from the trajectory data, statistical parameters), at least one of the plurality of quantifiers determined above being selected from : a mean value, a median value, a variance value, a mean square value, and an extreme value of at least one of said trajectory parameters ([0080] data obtained from the stabilometric test is visualized where data is represented in a statistical manner and provides for mean or average of data, i.e. mean value, [0126] graph representation of statokinesigram shows mean values, [0111] mean value, [0112] Standard deviation, [0113] variance, [0117] root mean square), and 
determining said value representative of the balance of the individual at the end of the comparison ([0023] determine frequency of oscillations which determines balance problems of person, [0102]  determining area of oscillation of subject being tested, [0130], [0132] test analyzes and evaluates the limits of stability). 
Eguibar may not explicitly disclose the following which is taught by Nashner: comparing said values of the plurality of quantifiers with values of the same quantifiers obtained from reference statokinesigrams ([0011-0012] balance task result in performance parameters which are compared to reference statistical quantities to determine the values of the quantifiers deviates from the control/reference, performance parameter being a horizontal force applied to a force plate, i.e. measurement of the statokinesigram). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using a reference value of balance to compare the balance test data to determine a subject’s balance status from Nashner with the known system of determining a subject’s balance using a balance board from Eguibar in order to identify fall related restriction of activities or injuries before disability occurs (Nashner [0003-0004]).
However, Eguibar and Nashner may not explicitly disclose the following which is taught by Forth: extracting values of at least one stability trajectory parameter of the pressure center ([0043-0044] COP data trajectories calculated from load sensor inputs to generate a time series of COP data and include dwell time to calculate stability metrics), 
wherein the comparing is based on applying a learning model that is trained on a dataset and configured to generate a prediction of an observation that is associated with the dataset based on a binary label classification  ([0046-0047] applying a model using artificial intelligence techniques to generate fall risk classifier from stability metrics and COP values over time, network trained using training data).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of applying a learning model trained on a dataset to generate a fall risk from Forth with the system of quantifying balance of a person of Eguibar and Nashner in order to predict falls beyond real-time (Forth [0008]) and prevent falls from occurring.
As per Claims 2 and 17, Eguibar, Nashner and Forth discloses the limitations of Claims 1 and 16.  Eguibar also teaches a classification module wherein: 
the recording step further comprises recording body mass index (BMI) data of said individual ([0043] BMI information is obtained from the balance platform).
Eguibar may not explicitly teach the following which is taught by Nashner: during the step of comparing said values of said quantifiers, said values of said quantifiers are compared with the values of the same quantifiers obtained from reference statokinesigrams classified in the same BMI category as the BMI category determined during the classification step ([0061] comparing once performance parameter, i.e. quantifier value with reference performance parameter quantity). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using a reference value of balance to compare the balance test data to determine a subject’s balance status from Nashner with the known system of determining a subject’s balance using a balance board from Eguibar in order to identify fall related restriction of activities or injuries before disability occurs (Nashner [0003-0004]).
Eguibar and Nashner may not explicitly disclose the following which is taught by Forth: reference balance data classified in same BMI category as determined during classification step ([0045] classifying fall risk, reads on balance data, based on BMI, [0046] classifier determined from training data to build supervised learning approaches, i.e. where training data is from patients with metrics including estimated fall risk based on BMI category),
a step of classifying, by said classification module, the at least one statokinesigram of the individual in a 3BMI category depending on the recorded BMI data, said classification step taking place after the recording step and before the extraction step, ([0045] classifying fall risk/posture statue using an algorithm where BMI of person is used to classify, [0059] data analysis module for executing instructions by processor to process received data including load sensor data, i.e. recorded BMI data). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of a classifying balance data based on recorded BMI from Forth with the system of quantifying balance of a person of Eguibar and Nashner in order to adequately determine consequences surrounding falling due to balance issues because predicting falls with a basic measure of balance is insufficient (Forth [0005]).
As per Claim 4, Eguibar, Nashner and Forth discloses the limitations of Claim 1.  Eguibar also teaches extracting values of at least one dynamics trajectory parameter of the pressure center ([0078-0079] balance as a function of time is represented by the displacement of centre of pressure through platform of statokinesigram).
As per Claim 5, Eguibar, Nashner and Forth discloses the limitations of Claim 1.  Eguibar also teaches the at least one position trajectory parameter of the pressure center is selected from: the position of the pressure center along an X axis, the position of the pressure center along a Y axis ([0079] displacement of the centre of pressure of the body are measured as lateral movements associated with position on x-axis and front/back movements associated with position on the y-axis over time).
As per Claim 6, Eguibar, Nashner and Forth discloses the limitations of Claim 1.  Eguibar also teaches the at least one position trajectory parameter of the pressure center comprises its radius in polar coordinates ([0093] angle of inclination is calculated as an angle in radians).
As per Claim 7, Eguibar, Nashner and Forth discloses the limitations of Claim 1.  Eguibar also teaches the at least one stability trajectory parameter of the pressure center is selected from: a radial balance, a time balance and a ballistic interval ([0078-0079] balance as a function of time is represented by the displacement of centre of pressure through platform of statokinesigram).
As per Claim 8, Eguibar, Nashner and Forth discloses the limitations of Claim 4.  Eguibar also teaches the at least one dynamics trajectory parameter of the pressure center is selected from: a velocity of displacement of the pressure center, acceleration of the displacement of the pressure center, a power and the deviation ([0104-0105] trajectory of centre of pressure includes speed, i.e. velocity).
As per Claim 9, Eguibar, Nashner and Forth discloses the limitations of Claim 1.  Eguibar also teaches the extracting step is performed from two statokinesigrams generated during a Romberg test ([0088-0089] Romberg test is used to assess stability and balance of a subject, [0120-0122] Results of are of ellipse, i.e. data from statokinesigrams, of eyes open and eyes closed tests are extracted and analyzed).
As per Claim 10, Eguibar, Nashner and Forth discloses the limitations of Claim 1.  Eguibar and Nashner may not explicitly disclose the following which is taught by Forth: at least one of the quantifiers determined in the determining values of several quantifiers step is an extreme value of one of said trajectory parameters, said extreme value corresponding to a percentile greater than or equal to 5 and less than or equal to 15, or to a percentile greater than or equal to 85 and less than or equal to 95, of the trajectory parameter values ([0024] model of postural stability with data value percentile of 95, [0044] value for parameter, i.e. equilibria overlap is 95%).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of a plurality of quantifiers to determine a balance score for a person from Forth with the system of quantifying balance of a person of Eguibar and Nashner in order to adequately determine consequences surrounding falling due to balance issues because predicting falls with a basic measure of balance is insufficient (Forth [0005]).
As per Claim 11, Eguibar, Nashner and Forth discloses the limitations of Claim 1.  Eguibar and Nashner may not explicitly disclose the following which is taught by Forth: steps d) and e) are performed by implementing the values of the quantifierssee Fig. 4 balance score, [0011] using the metrics from the person’s current postural state, i.e. statokinesigram, determine a final balance score by transforming parameters to a scale of 1 to 10 and calculating a weighted average of the metrics for a composite balance score using a model, i.e. scoring algorithm, [0046] where the artificial intelligence model is trained using training data from individuals with known fall history, i.e. reference statokinesigrams).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of a plurality of quantifiers to determine a balance score for a person from Forth with the system of quantifying balance of a person of Eguibar and Nashner in order to adequately determine consequences surrounding falling due to balance issues because predicting falls with a basic measure of balance is insufficient (Forth [0005]).
As per Claim 12, Eguibar, Nashner and Forth discloses the limitations of Claim 11.  Eguibar and Nashner may not explicitly disclose the following which is taught by Forth: the scoring algorithm is previously calibrated based on the values of the same quantifiers obtained from the reference statokinesigrams classified in the same BMI category as the BMI category[0045] the machine learning algorithm, i.e. scoring algorithm, used to classify fall risk based on body mass index).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of a classifying a person’s balance based on body mass index from Forth with the system of quantifying balance of a person of Eguibar and Nashner in order to adequately determine consequences surrounding falling due to balance issues because predicting falls with a basic measure of balance is insufficient (Forth [0005]). 
As per Claim 15, Eguibar, Nashner and Forth discloses the limitations of Claim 1.  Eguibar and Nashner may not explicitly disclose the following which is taught by Forth: in step c), determining the values of at least five quantifiers ([0010-0011] stability metrics include time to equilibrium, equilibria distance, equilibria overlap, percent equilibrium, mean equilibria duration, and directional equilibria, also see Fig. 2).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of a plurality of quantifiers to determine trajectory of forces of balance for a person from Forth with the system of quantifying balance of a person of Eguibar and Nashner in order to adequately determine consequences surrounding falling due to balance issues because predicting falls with a basic measure of balance is insufficient (Forth [0005]). 
As per Claim 18, Eguibar, Nashner and Forth discloses the limitations of Claim 16.  Eguibar also teaches a system for quantifying the balance of an individual, comprising: 
a platform, said platform being adapted to receive an individual and comprising pressure and/or force sensors configured to generate raw data, at a first frequency, as a function of a pressure exerted by feet of the individual on the platform ([0025] balance platform for data capture from readings of sensors of the platform, [0043] balance platform used to collect information from sensors when user places feet on platform, [0045] platform includes 4 pressure sensors, [0047-0048] platform uses multiple sensors for collecting balance/position data, [0072-0073] at a particular frequency),
a raw data processing unit, arranged to obtain at least one statokinesigram of the individual from the raw data generated by the platform ([0022] obtain data relating to maintaining balance and monitoring of balance, [0048] communication means to transmit data from board to computer, [0077-0079] data from sensors which measure movement of the body to represent displacement of center of pressure of the body through the platform is the statokinesigram collected from sensors), and 
the device according to claim 16, able to communicate with the processing unit (see rejection of Claim 16 above as taught by Eguibar and Nashner).
As per Claim 19, Eguibar, Nashner and Forth discloses the limitations of Claim 18.  Eguibar also teaches the platform is configured to measure values of its different sensors at a frequency greater than or equal to 25 Hz ([0071-0073] number of samples captured from sensors during stability tests at frequency of 40 Hz or greater, [0087] sampling frequency of 40 Hz, [0140] sampling frequency of 40 Hz).
As per Claim 20, Eguibar, Nashner and Forth discloses the limitations of Claim 19.  Eguibar also teaches a re-sampling module, said re-sampling module being configured to process the raw data or the at least one statokinesigram at a first frequency so as to generate statokinesigrams re-sampled at a second frequency, said second frequency having a substantially constant frequency ([0050-0051] calibration of data, where information to calibrate sensors is sent in 24 bytes, [0102] analysis of fast Fourier transform for adjustment to statokinesigram data, [0128] frequency bands, i.e. changes which represent a first and second frequency, associated with oscillation of subject raw data).
As per Claim 21, Eguibar, Nashner and Forth discloses the limitations of Claim 1.  Eguibar discloses the extraction step is performed from a first said statokinesigram obtained while the individual's eyes are open and a second said statokinesigram obtained while the individual's eyes are closed ([0088]-[0089] test given to individual standing on platform with eyes open and test given with eyes closed to determine stability of subject, [0079-0080] representation/visualization of the data from the platform/stabilometric test is a statokinesigram); 
and - in step d), the comparing step comprises comparing values of the same quantifiers obtained from the first and second said statokinesigrams obtained with the eyes closed or with the eyes open ([0151] comparison of quantifier, area of oscillation, for a subject in test with eyes open and test with eyes closed, see Table 8 EOR ellipse and ECR ellipse).
As per Claim 22, Eguibar, Nashner and Forth discloses the limitations of Claim 1.  Eguibar and Nashner may not explicitly disclose the following which is taught by Forth: determining, by the processor, a risk of the individual falling within a predetermined period of time based on the value representative of the balance of the individual ([0038] evaluating fall risk for patients, [0073] determining a balance score and level of fall risk based on score, as low, moderate or high risk based on threshold levels of the balance score, [0055] the balance is determined over period of time as periods of increased and reduced balance and fall risk).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of determining a fall risk based on balance of an individual from Forth with the system of quantifying balance of a person of Eguibar and Nashner in order to adequately determine consequences surrounding falling due to balance issues because predicting falls with a basic measure of balance is insufficient (Forth [0005]).
As per Claim 23, Eguibar, Nashner and Forth discloses the limitations of Claim 1.  Eguibar and Nashner may not explicitly disclose the following which is taught by Forth: ranking, by the processor, the individual within the binary label classification based on the value representative of the balance of the individual ([0045-0047] classify the fall risk for a subject based on a balance score or fall risk classifier, Fig. 4, 430, Fig. 7/[0053] classify risk with a rank using binary label classification such as low, moderate, high fall risk which is based on threshold levels of the balance score). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of ranking a subject with a label based on balance value from Forth with the system of quantifying balance of a person of Eguibar and Nashner in order to predict falls beyond real-time (Forth [0008]) and prevent falls from occurring.
As per Claim 24, Eguibar, Nashner and Forth discloses the limitations of Claim 1.  Eguibar and Nashner may not explicitly disclose the following which is taught by Forth: tracking, by the processor, progression of the value representative of the balance of the individual by one or more of: monitoring an evolution of the value over a predetermined period of time; monitoring a position of the value relative to other individuals; or identifying deviations of the value relative to a reference value ([0039] monitor and track changes in fall risk over time to determine impact of changes in an individual such as changes in health status, i.e. changes over a period of time, where monitoring fall risk is over days, weeks, or months, i.e. predetermined period of time, see Fig. 9). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of tracking progression of balance of a subject by monitoring over time from Forth with the system of quantifying balance of a person of Eguibar and Nashner in order to predict falls beyond real-time (Forth [0008]) and prevent falls from occurring.
As per Claim 25, Eguibar, Nashner and Forth discloses the limitations of Claim 1.  Eguibar and Nashner may not explicitly disclose the following which is taught by Forth: evaluating, by the processor, the value representative of the balance of the individual to at least one or more of: target customized treatment for the individual; or determine an origin of a balance disorder associated with the individual ([0039] monitoring fall risk allows subject to take action to treat/prevent fall, i.e. use a cane, [0047] balance score determined and subject classified for fall risk, [0053] classify subject into high, moderate, low fall risk). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of evaluating balance of a subject to determine treatment from Forth with the system of quantifying balance of a person of Eguibar and Nashner in order to predict falls beyond real-time (Forth [0008]) and prevent falls from occurring.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eguibar (US 2014/0081177 A1), in view of Nashner (US 2005/0075833 A1), in view of Forth (US 2017/0000387 A1), further in view of Chai (US 2008/0179110 A1), hereinafter Chai.
As per Claim 3, Eguibar, Nashner and Forth discloses the limitations of Claim 2.  However, Eguibar, Nashner and Forth may not explicitly disclose the following which is taught by Chai: the BMI category determined in the classification step is selected from at least three BMI categories ([0028] BMI over 30 is obese, 25-29.9 is overweight, 18.5-24.9 is normal, and under 18.5 is underweight, [0029] BMI based on percentile value equates to four categories, [0031] BMI in four categories underweight, normal, risk of overweight and overweight).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known concept of BMI values representing more than three categories from Chai with the system of determining balance values based on BMI of a person from Eguibar, Nashner and Forth in order to compare like subjects to each other.

Claims 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Eguibar (US 2014/0081177 A1), in view of Nashner (US 2005/0075833 A1), in view of Forth (US 2017/0000387 A1), further in view of Gondane and Devi (R. Gondane and V. S. Devi, "Classification Using Probabilistic Random Forest," 2015 IEEE Symposium Series on Computational Intelligence, 2015, pp. 174-179, doi: 10.1109/SSCI.2015.35.), hereinafter Gondane.
As per Claim 14, Eguibar, Nashner and Forth discloses the limitations of Claim 12.  Forth also teaches the previously calibrated scoring algorithm was obtained by implementing a supervised learning statistical method ([0046] final balance score algorithm strategy includes supervised learning approaches). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using supervised learning method to determine a balance score for a person from Forth with the system of quantifying balance of a person of Eguibar and Nashner in order to adequately determine consequences surrounding falling due to balance issues because predicting falls with a basic measure of balance is insufficient (Forth [0005]).
Eguibar, Nashner and Forth may not explicitly disclose the following which is taught by Gondane: supervised learning methods comprising implementing a Bagging step (Pg. 174 Abstract random forest is a classification model, I. Introduction decision tree is a supervised learning approach and random forest is an ensemble learning model using bagging to generate classifiers). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using a bagging step for supervised learning methods from Gondane with the known system of quantifying a person’s balance using supervised learning algorithms from the combined references in order to minimize the number of decision rules and improve accuracy of results of the algorithm (Gondane P. 174 I. Introduction Para. One)
As per Claim 26, Eguibar and Nashner discloses the limitations of Claim 1.  Eguibar and Nashner may not explicitly disclose the following which is taught by Gondane: the prediction of the observation is associated with a first type of balance and a second type of balance of the binary label classification (Page 175, Col. 1 bagging based on bootstrapping and aggregation trains classifiers with groups of data, Page 178 Col. 2 different types of datasets having binary classes are used in learning algorithms). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using a bagging step for supervised learning methods from Gondane with the known system of quantifying a person’s balance using supervised learning algorithms from the combined references in order to minimize the number of decision rules and improve accuracy of results of the algorithm (Gondane P. 174 I. Introduction Para. One)
Response to Arguments
Applicant’s arguments, see Page 9, “Specification”, filed 03/08/2022 with respect to the objection to the abstract have been fully considered and they are persuasive. The objection of 11/08/2021 has been withdrawn.
Applicant’s arguments, see Page 9, “Claim Objection”, filed 03/08/2022 with respect to the interpretation of Claims 1-20 have been fully considered and they are persuasive. The interpretation of 11/08/2021 has been withdrawn.
Applicant’s arguments, see Page 10, “Claim Interpretation under 35 U.S.C. 112(f)”, filed 03/08/2022 with respect to the objection to Claim 2 have been fully considered and they are persuasive. The objection of 11/08/2021 has been withdrawn.
Applicant’s arguments, see Page 10, “Claim Rejection under 35 U.S.C. 112”, filed 03/08/2022 with respect to the rejection to Claims 1-20 have been fully considered and they are persuasive. The rejection of 11/08/2021 has been withdrawn.
Applicant’s arguments, see Pages 10-19, “Claim Rejection under 35 U.S.C. 101”, filed 03/08/2022 with respect to claims 1-17 have been fully considered but they are not persuasive. 
Applicant argues that the claims are not directed to a mental process because they cannot practically be performed in the human mind.  Specifically, Applicant argues that recording a statokinesigram from a platform, a comparison based on applying a learning model to generate a prediction of an observation associated with the dataset based on binary label classification, and determining a value representative of the balance of the individual at the end of the comparison are not steps capable of being performed in the human mind because they are too data-intensive and complex.  Examiner respectfully disagrees.  The recording step is not analyzed as part of the abstract idea above, but rather is analyzed as an additional element which amounts to insignificant extra-solution activity because it is mere data gathering. The step of comparing values of the quantifiers with the values of the same quantifiers obtained from reference statokinesigrams which involves comparing a plurality of values can practically be done by use of mental evaluation, judgement, and opinion.  The use of applying a learning model is identified as an additional element which is mere instructions to apply the exception, as outlined in the rejection above. Additionally, the learning model is applied for the purpose of generating a prediction of an observation is also mere instructions to apply the exception as the mathematical algorithm is applied to the abstract idea of generating a prediction of an observation which can be performed in the human mind because it is not specified beyond that which could be accomplished using human observation, evaluation, judgement and opinion.  Similarly, the step of determining a value representative of the balance of the individual is not specified in any manner which could not be performed in the human mind.  
Applicant argues that new claims 21-26 also do not recite an abstract idea because they cannot practically be performed in the human mind.  Examiner respectfully disagrees.  Claims 21-26 have been addressed in the rejection above.  Claim 21 further specifies the types of data which are collected, which merely further specify the limitations of the independent claims. Claims 22-26 recite a mental process because the steps of the claims can be performed through human observation, evaluation, judgement and opinion.
Applicant argues that the claims are integrated into a practical application because the claims provide a specific manner of applying a learning model to compare the plurality of quantifiers with values of the same quantifiers obtained from reference statokinesigrams. Examiner respectfully disagrees.  The claims do not provide what data is used to train the model, merely that the model is trained on a dataset, which can be any dataset and not a particular dataset to result in a particular model. Therefore, the model amounts to a mathematical algorithm which is applied to the abstract idea, as per MPEP 2106.05(f)(2)(i).
Applicant argues that the claims integrate the abstract idea into a practical application by improving existing technologies for quantifying balance for an individual because the specification describes an improvement in providing a reliable method for quantifying balance by establishing a value representative of the balance that does not require the intervention of a specialist. Examiner respectfully disagrees. The specification describes the improvement as improving the results of the quantification of the balance ([0019]) and shortening the time of the method and improving the efficiency of the method ([0019]). Improving the results of the quantification of balance is an improvement to the abstract idea itself as determining a quantification of the balance of an individual is part of the abstract idea, as per the analysis in the rejection above.  The claims here are ineligible because their innovation is an innovation in ineligible subject matter. No matter  how much of an advance in the field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. An advance of that nature is ineligible for patenting. The improvement resulting from shortening the time and improving the efficiency of the method does not integrate the abstract idea into a practical application. As per MPEP 2106.05(f)(2), claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept.  
Applicant argues that the newly added claims 21-26 are not directed to an abstract idea because they integrate the abstract idea into a practical application.  Examiner disagrees.  The newly added claims have been analyzed and addressed in the rejection above.
Applicant argues that the claims provide significantly more than the abstract idea because they provide a technical solution for providing a reliable method for quantifying balance. Examiner respectfully disagrees.  As addressed above, the solution provided is not a technical improvement but an improvement to the abstract idea itself because determining a value representative of the balance is directed to an abstract idea. Therefore, the claims do not provide significantly more than the abstract idea.
Applicant’s arguments, see Pages 19-22, “Claim Rejection under 35 U.S.C. 103”, filed 03/08/2022 with respect to claims 1-17 have been fully considered and the arguments with regard to Eguibar and Neshner not teaching applying a learning model trained on a dataset and generating a prediction of an observation as well as the concept of the stability trajectory parameter are found to be persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Eguibar, Neshner, and Forth. See the rejection above.
Examiner will address the remaining arguments from Applicant.
Applicant argues that Eguibar does not teach determining values of a plurality of quantifiers, from the values of the trajectory parameters because the statistical parameters determined in Eguibar are associated with distance and speed from the trajectory of the center of pressure.  Examiner respectfully disagrees that Eguibar does not teach the limitations as recited.  The claim language recites the quantifiers are determined from the values of the trajectory parameters.  The trajectory of the centre of pressure is sufficient to read on trajectory parameters, as the trajectory parameters are broadly recited and have not been further specified.  The quantifiers are also not limited and can be any value which is determined from the values of the trajectory parameters. Applicant argues that Eguibar does not teach determining parameters based on mean, median, etc.  However, the claim language recites that the plurality of quantifiers are one of a mean value, a median value, etc. Eguibar teaches that the data obtained from the stabilometric test is visualized where data is represented in a statistical manner and provides for mean or average of data, i.e. mean value ([0086]).  
Applicant argues that Eguibar fails to disclose determining a value representative of the balance of an individual at the end of the comparison. Examiner respectfully disagrees. Eguibar discloses determining frequency of oscillations for the purpose of relating the data to the ability of the user to maintain balance ([0022-0023]).  This is representative of the balance of an individual.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shih-Ching Yeh, et al. ("Machine learning-based assessment tool for imbalance and vestibular dysfunction with virtual reality rehabilitation system", 27 April 2014, Computer Methods and Programs in Biomedicine, 116 (2014) 311-318) teaches sensor-based measuring system to determine balance indices and compare differences between normal subjects and patients using machine learning techniques.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626